DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim(s) 1-21 is/are pending for this Office Action.

Election/Restrictions
Applicant's election with traverse of claim(s) 1-17 in the reply filed on 01/13/2021 is acknowledged. The traversal is on the ground(s) that there would not be a search burden if the groups were searched together. This is not found persuasive because MPEP § 808.02 states that search burden exists if the groups have separate classification such that “each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search”. The Restriction Requirement showed that Group I was classified in B01J 37/00 and Group II was classified in C25B 11/04. The requirement is still deemed proper and is therefore made FINAL. Claim(s) 18-21 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected products, there being no allowable generic or linking claim. 

Claim(s) 1-17 is/are under consideration for this Office Action.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 4-6: Claim 4 claims the potential is applied by a cyclic voltammetry method. However, cyclic voltammetry is a method of measuring. It is unclear how a method of measuring can be used to form a catalyst on the surface of a metal layer. For the purposes of examination, these claims will be interpreted as applying the voltage in a pulsed manner using a range of potentials and a frequency, based on [0067]-[0068] of the instant PGPub. 

Claim 12: The ratio of nickel precursor to additive has two ranges and it is unclear what the scope of the claim is. For the purposes of examination, claim 12 will be read as having a range of 1:~0.5-2. 

 Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claim(s) 1, 2, 7-10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al (“A hierarchically porous nickel–copper phosphide nano-foam for efficient electrochemical splitting of water”, Nanoscale, 9, 2017, pages 4401-4408) in view of Liu et al (CN 107190249 A, Google Patent Translation used for citation) and Yu et al (“Fabrication of adhesive superhydrophobic Ni-Cu-P alloy coatings with high mechanical strength by one step electrodeposition”, Colloids and Surfaces A: Physicochemical and Engineering Aspects, 427, 2013, pages 1-6).

Claim 1: Wei teaches a method of manufacturing an electrocatalyst (see e.g. abstract of Wei), comprising forming a catalyst layer on the surface-treated metal layer by applying potential to an aqueous deposition solution comprising a nickel precursor and a copper precursor (see e.g. page 4402, connecting paragraph of col 1 and 2 of Wei), wherein a molar ratio of the nickel precursor to the copper precursor is 10-100:1 (‘Ni/Cu ratios (10, 25, 50 and 100)’, see e.g. page 4402, col 2, paragraph starting with “The deposition” of Wei), which overlaps with the claimed range of greater than about 49: 1. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 

Wei does not explicitly teach forming a metal layer on a substrate and treating a surface of the metal layer. Wei teaches that the electrocatalyst is used for HER and OER and that there is a desire for a porous structure (See e.g. abstract of Wei). Liu teaches that nickel-copper alloy electrodes (see e.g. page 2, paragraph started with “Foam copper” of Liu) can be formed by performing electroplating (see e.g. abstract of Liu) onto a polyurethane foam substrate (see e.g. connecting paragraph of page 2 and 3 of Liu) that has a metal layer formed on it (see e.g. abstract of Liu). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Wei so that the substrate of Wei is a replaced with a polyurethane foam with a metal layer formed upon as taught in Liu because the foam substrate of Liu allows for the formation of a porous electrode and the metal layer applied to it allows the foam to be electroplated with the catalyst. The metal layer of Liu is treated (washed) prior to electroplating (see e.g. page 7, paragraph starting with (8) of Liu). 

Wei teaches that the resulting electrocatalyst includes phosphorous (see e.g. see e.g. page 4402, connecting paragraph of col 1 and 2 of Wei). Wei does not explicitly teach that phosphorous is incorporated into the catalyst by including a phosphorus precursor and an additive in the electroplating bath. Yu teaches that potassium precursors and additives can be included in an electroplating back of nickel and copper precursors to form Ni-Cu-P layers (see e.g. connecting paragraph of pages 2 and 3 of Yu). It would 

Claim 2: Wei in view of Liu and Yu teaches that the metal layer comprises a copper layer (see e.g. page 7, paragraphed starting with (8) of Liu).

Claim 7: Wei in view of Liu and Yu teaches that a molar concentration of the nickel precursor is 0.5 M (see e.g. page 4402, col 2, paragraph starting with “The deposition” of Wei). 

Claim 8: Wei in view of Liu and Yu teaches that the nickel precursor comprises nickel sulfate (see e.g. page 4402, col 2, paragraph starting with “The deposition” of Wei).

Claim 9: Wei in view of Liu and Yu teaches that a molar concentration of the copper precursor is 0.01 M (see e.g. page 4402, col 2, paragraph starting with “The deposition” of Wei).

Claim 10: Wei in view of Liu and Yu teaches that the copper precursor comprises copper sulfate (see e.g. page 4402, col 2, paragraph starting with “The deposition” of Wei).

Claim 16: Wei in view of Liu and Yu teaches that the phosphorus precursor comprises sodium hypophosphite (see e.g. connecting paragraph of col 2 and 3 of Yu).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Liu and Yu as applied to claim 1 above, and in further view of Vig (“UV/ozone cleaning surfaces”, J. Vac. Sci. Technol. A, 3, 3 1985, pages 1027-1034). 

Claim 3: Wei in view of Liu and Yu the treating the surface comprises cleaning the surface (see e.g. page 7, paragraph starting with (8) of Liu). Wei in view of Liu and Yu does not explicitly teach the cleaning process is a UV-Ozone treatment. Vig teaches that UV/Ozone cleaning “is a simple‐to‐use dry process which is inexpensive to set up and operate. It can rapidly produce clean surfaces, in air or in a vacuum system, at ambient temperatures. By placing properly precleaned surfaces within a few millimeters of an ozone producing UV source, the process can produce clean surfaces in less than 1 min. The technique is capable of producing near‐atomically clean surfaces” (see e.g. abstract of Vig). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify Wei in view of Liu and Yu by using the UV-Ozone treatment as the cleaning step taught in Vig because Vig teaches that UV/Ozone treatment is a simple‐to‐use dry process which is inexpensive to set up and operate, can rapidly produce clean surfaces, in air or in a vacuum system, at ambient temperatures, can produce clean surfaces in less than 1 min, and is capable of producing near‐atomically clean surfaces. 

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Liu and Yu as applied to claim 1 above, and in further view of Ngamlerdpokin et al (“Electrodeposition of nickelecopper alloys to use as
a cathode for hydrogen evolution in an alkaline media”, International Journal of Hydrogen Energy, 39, 2014, pages 2505-2515

Claim 4: Wei in view of Liu and Yu does not explicitly teach that the potential is applied by a cyclic voltammetry method. Ngamlerdpokin discloses that Ni-Cu catalysts for HER can be electrolytically deposited onto a copper surface (see e.g. abstract of Ngamlerdpokin) using direct and pulse current electrodeposition (see e.g. page 2506, col 1, paragraph starting with “In this study” of Ngamlerdpokin). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Wei in view of Liu and Yu so that the potential is applied by a cyclic voltammetry method as taught in Ngamlerdpokin because Ngamlerdpokin teaches this is a suitable method of forming Ni-Cu catalysts for HER can be electrolytically deposited onto a copper surface and KSR rationale E states it is obvious to choose ‘from a finite number of identified, predictable solutions, with a reasonable expectation of success’.

Claim 5: Wei in view of Liu, Yu, and Ngamlerdpokin teaches that the applied potential affects the relative amounts of Ni and Cu in the electrodeposited layer (see e.g. page 2511, col 1, paragraph starting with “As noted” of Ngamlerdpokin) and that the Cu has a reduction potential of +0.34 V and a Ni has a reduction potential of -0.25 V). Therefore, 

Claim 6: Wei in view of Liu, Yu, and Ngamlerdpokin teaches that a frequency at which the range of the potential is applied is at least once (“the on- and off-times
were varied between 0.002-0.0042 s and 0.008-0.0048 s, respectively”, see e.g. connecting paragraph of pages 2506 and 2507 of Ngamlerdpokin), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. 

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Liu and Yu as applied to claim 1 above, and in further view of Bunce et al (US 2006/0096868 A1). 

Claim 11: Wei in view of Liu and Yu teaches that the additive comprises citric acid (see e.g. connecting paragraph of page 2 and 3 of Yu). 

Wei in view of Liu and Yu does not explicitly teach the additive further comprises sodium acetate. Bunce teaches adding sodium acetate (see e.g. [0027] of Bunce) to a 

Claim 12: Wei in view of Liu, Yu, and Bunce teaches that the additives can be included at about 5-70 g/L (see e.g. [0018] of Bunce). For citric acid, this would be 0.03-0.36 mol/L. The molar ratio of the 0.5 M nickel precursor of Wei to citric acid would be 1:0.6-0.75, which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. 

Claim 13: Wei in view of Liu, Yu, and Bunce teaches that that a molar concentration of each of sodium acetate, glycine, and citric acid is of about 0.05 or greater (see e.g. connecting paragraph of page 2 and 3 of Yu). 

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Liu and Yu as applied to claim 1 above, and in further view of Abdel-Hamid (“Improving the throwing power of nickel electroplating baths”, Materials Chemistry and Physics, 53, 1998, and 235-238.

Claim 14: Wei in view of Liu and Yu does not explicitly teach a molar ratio of the nickel precursor to the phosphorus precursor is of about 1:5 to 1:20. The amount of phosphorous precursor would affect the amount of phosphorus incorporated into the subsequent layer. Furthermore, Abdel-Hamid teaches that one function of the phosphorus precursor, sodium hypophosphite, is to influence the throwing power of the electroplating bath (see e.g. page 237 of Abdel-Hamid). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Wei in view of Liu and Yu by adjusting the amount of phosphorus precursor in the solution to get the desired throwing power and layer composition. Adjusting this amount would also adjust the molar ratio of the nickel precursor to the phosphorus precursor.

Claim 15: Wei in view of Liu and Yu does not explicitly teach a molar concentration of the phosphorus precursor is of about 0.1 to 1.25 M. Wei in view of Liu and Yu teaches 0.026 mol/L (see e.g. connecting paragraph of pages 2 and 3 of Yu). Abdel-Hamid teaches 0-0.23 mol/L of the phosphorus (0-20 g/L, see e.g. Fig 4 of Abdel-Hamid) affects the throwing power of the electroplating bath (see e.g. page 237 of Abdel-Hamid) and overlaps with the value taught in Yu. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Wei in view of Liu and Yu by using the range taught in Adbel-Hamid to get the desired throwing power in the bath and the desired amount of phosphorous in the coating layer.  

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Liu and Yu as applied to claim 1 above, and in further view of Sanchis et al (“Surface Modification of a Polyurethane Film by Low Pressure Glow Discharge Oxygen Plasma Treatment”, Journal of Applied Polymer Science, 105, 3, 2007, pages 1077-1085). 

Claim 17: Wei in view of Liu and Yu teaches that the substrate is pretreated using etching process (see e.g. page 6, paragraphs (2) and (3) of Liu). 

Wei in view of Liu and Yu does not explicitly teach that the etching process is an oxygen plasma etching process. Wei in view of Liu and Yu teaches that the substrate can be polyurethane (see e.g. page 2, paragraph (1) of Yu) and the etching is done to roughen the surface (see e.g. page 3, paragraphs (2) and (3) of Yu). Sanchis that oxygen plasma etching is a suitable method of roughening the surface of polyurethane (see e.g. abstract of Sanchis). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the process Wei in view of Liu and Yu so that oxygen plasma processing is used in the etching step as taught in Sanchis because Sanchis teaches this is a suitable method for roughening polyurethane. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795